        Case: 1:21-cv-00089-DAS Doc #: 12 Filed: 07/20/21 1 of 1 PageID #: 30




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

LAWRENCE D. HULL                                                                         PLAINTIFF

v.                                                                             No. 1:21CV89-DAS

LEE COUNTY ADULT JAIL, ET AL.                                                      DEFENDANTS


                                      FINAL JUDGMENT

       In accordance with the memorandum opinion entered this day, the instant case is

DISMISSED with prejudice for failure to state a claim upon which relief could be granted, counting

as a “STRIKE” under 28 U.S.C. § 1915(g).

       SO ORDERED, this, the 20th day of July, 2021.


                                                     /s/ David A. Sanders
                                                     DAVID A. SANDERS
                                                     UNITED STATES MAGISTRATE JUDGE
